Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 17, 2019

                                      No. 04-19-00631-CV

                          IN THE INTEREST OF A.B.R., A CHILD


                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02483
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on September 23, 2019,
has not been filed. The deputy clerk of this court contacted the court reporter on October 8, 2019
and advised her to either file the reporter’s record or a notice of late record as soon as
practicable. Neither has been filed. It is therefore ORDERED that the reporter’s record must be
filed in this appeal no later than ten (10) days from the date of this order. TEX. R. APP. P.
35.3(c).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2019.



                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk